Citation Nr: 1541644	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1984 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  Jurdisdiction is now with the New York RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2014 Travel Board hearing at the New York RO.  A transcript of the hearing has been associated with the claims folder.  The Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ fully explained the issues on appeal and suggested the submission of evidence that would be beneficial to the Veteran's claims, including any evidence that may have been overlooked.  The hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those criteria.  The Veteran has not identified any prejudice in the conduct of the hearing.

In April 2015, the Board remanded this matter for further evidentiary development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back disability was not first manifested during active duty or the first post-service year, and is not related to military service.

2.  The Veteran's currently diagnosed bilateral knee disability was not first manifested during active duty or the first post-service year, and is not related to military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a low back disability and for a bilateral knee disability.  The Board will first discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

The Board remanded this matter in April 2015 for outstanding VA treatment records and an addendum medical opinion.  The Veteran's claims were then to be readjudicated by the RO.

The Board finds that its remand instructions of April 2015 have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders).  The record reflects that updated VA treatments records were added to the Veteran's claims folder, that an addendum medical opinion was prepared in June 2015, and that the claims were readjudicated by a July 2015 supplemental statement of the case (SSOC).

The Board's remand order specifically requested that a medical examiner consider the Veteran's credible sworn testimony, as well as lay statements submitted on behalf of the Veteran, in relation to the Veteran's "in-service lifting of heavy equipment."  The VA examiner has noted that the claims folder was reviewed.  See VA examination report of March 2013; Addendum of report of June 2015.  The examiner has also specifically referenced the Veteran's report "that during service he started having low back pain on and off especially with running and lifting activities."  See March 2013 examination report.  The examiner has further noted the Veteran's report of "daily" pain over the years since service.  Id.  With respect to the claimed disability of the knees, the examiner has expressly considered the Veteran's report of knee pain "that has been going on for years (no precise date)."  Id.  In light of these observations by the VA examiner, the Board is satisfied that the examiner complied with the directive of the remand order to "take into account the Veteran's own statements regarding the onset and history of his disabilities."

Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claims has been consistent with the provisions of the VCAA and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the originating agency provided the Veteran with VCAA notice by a letter April 2010.

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, lay statements filed on behalf of the Veteran, VA treatment records, a report of a VA medical examination, and service treatment records.

The Veteran underwent a VA compensation examination for his low back and knees in March 2013.  Additional medical opinion as to these disabilities was obtained by a VA addendum opinion of June 2015.  The reports reflect that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current condition.  The medical examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate). 

Legal criteria of service connection, generally

Service connection may be granted for an injury or disease suffered or aggravated during active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after military separation, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); Wallin v. West, 11 Vet. App. 509, 512 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Arthritis is one of the listed diseases as to which this presumption applies and has a one-year presumptive period.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  For the listed chronic conditions, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Such evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Entitlement to service connection for a low back disability

With respect to the Veteran's claim of entitlement to service connection for a low back disability, the Board finds that Hickson element (1), a current disability, has been met.  VA treatment records include x-rays showing "slight chronic degenerative change involving the lower lumbar posterior facet joints."  See Bronx VA treatment record of March 2013.  Upon examination, the Veteran has been diagnosed with "slight degenerative changes" of the thoracolumbar spine."  See March 2013 VA examination report.  Thus there is competent evidence that the Veteran has a current disability of the low back.

With regard to Hickson element (2), an in-service injury, the Board finds that the Veteran injured his low back during military service.  The Veteran has testified as to injuring his back by lifting heavy equipment during service.  See transcript of February 2014 Board hearing.  A service treatment record (STR) of February 1986 documents the Veteran's "complaining of backache - radiating down poster. aspect both legs."  In October 1986, the Veteran sought treatment for his back after reporting "sharp pain in low back suddenly when running today."  See service treatment record of October 1986.  A service treatment record of February 1989 also documents the following: "LBP [from] lifting heavy objects in the motor pool last pm.  Pt also has + h/o herniated disc."

As for Hickson element (3), the evidence indicates that the Veteran's current back disability is not related to his in-service injury.  Notably, a March 2013 VA examination report provided a negative nexus opinion, stating that the Veteran's "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."

The VA examiner's rationale for the negative nexus opinion was stated as: [The Veteran's] STRs show several complaints in 1987 and 1988 of low back pain, mostly diagnosed as muscle strain and a questionable history of disc herniation in 1985 (not clear from notes if they had a diagnosis of a disc herniation or it was just presupposition due to this symptoms).  No documentation of that episode exists in his C-file.  Present symptoms and x-rays suggest age related degenerative changes.

In a June 2015 addendum, the same examiner again offered a negative nexus opinion, with the following rationale: "STR indicate that he was diagnosed with an acute disc herniation (no level mentioned) by CT scan in Germany in 1985.  Since then he had on and off back pain during service.  STR document back pain in 1988 and 1989.  There is no further documentation of any back pain in his VA notes from 2004 to 2008 when he reports to his primary care physician in July 24 2008 that he injured his back lifting a heavy bag.  His imaging studies just show scattered mild DJD of his lumbar spine which is compatible with Veteran's age and vocational activities (he works in construction).  At this time there is no connection between the back pain during service and present back pain: one due to an acutely herniated disc with muscle strain and present one due to mild DJD changes."

A medical examiner cannot rely solely on the absence of medical records corroborating an injury to conclude that there is no relationship between a claimant's current disability and military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  Here the examiner's negative nexus opinion does not rest solely on the absence of corroborating documentation.  While the examiner found the lack of documentation to be significant, the opinion was also based on "present symptoms and x-rays" suggesting only "age related degenerative changes."  See March 2013 examination report.  The examiner further cited evidence suggesting that the Veteran injured his back following service by lifting a heavy bag.  See June 2015 addendum opinion. The examiner has attributed the Veteran's current low back condition to age and his work in construction.  Furthermore, the examiner has taken the Veteran's statements into account, acknowledging the Veteran's report "that during service he started having low back pain on and off especially with running and lifting activities."  See March 2013 examination report.  The examiner also noted the Veteran's report "that as the years went by his back started to feel stiff, [that] he felt discomfort with bending activities, [and that] his pain is on a daily basis with varying intensities depending on his activities."  Id.

The Board finds the opinion of the VA medical examiner to be highly probative as to the nexus issue.  The opinion was rendered on the basis of a review of the record and the history of the Veteran, is factually accurate, and the examiner provided a rationale for the conclusion reached.  No contrary medical opinion is of record.

When considering lay evidence, the Board must determine on a case-by-case basis whether a claimant's particular disability is of the type for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Board may weigh the absence of contemporaneous medical evidence against the lay evidence, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
 
The Veteran argues that his current back disability is related to his in-service injury.  See transcript of February 2014 Board hearing.  The Veteran has testified that his lifting of heavy equipment during service caused back pain during service and that he chose "just to keep going" and "worked through the pain."   He maintains that his pain "actually starts in my knees and goes up to my back, and then comes back.  It's like, it's almost electric."   The Veteran has further stated that he "self-medicated" for recurrent symptoms of back pain since service.  See, e.g., Veteran's statements of April 2010, December 2010, and February 2011.  Statements by soldiers who served with the Veteran have been filed to corroborate that the Veteran injured his back while lifting and moving heavy equipment.  See, e.g., February 2014 statement of R.H.

The etiology of the Veteran's degenerative joint disease of the low back is beyond a layperson's capacity to determine.  See Jandreau, supra.  The record does not reflect that the Veteran and other laypersons have specialized medical training in the field of orthopedics sufficient to render medical opinions.  Accordingly, the statements offered by the Veteran and the lay statements filed on his behalf in support of his claim, while competent as to the in-service injury and current disability, are not competent evidence of a nexus.

The Board further finds no basis for to presume service connection based on chronicity or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015).  The Board notes that a service treatment record of December 1985 made a finding of "chronic unstable back."  This condition was characterized in more detail as: "DEG, LUMBOSACRAL SPINE: There is a minimal rotoscoliotic deformity of the upper lumbar and lower thoracid spine with a convexity to the patient's right.  This is of questionable significance.  The remainder of the lumbar spine is unremarkable."

Arthritis is one of the chronic diseases to which a presumption of service connection may apply under 38 C.F.R. § 3.309(a) (2015).  A showing of chronic disease in service requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b) (2015).

The Board's remand order of April 2015 explicitly directed the examiner to "review the claims folder."   Having reviewed the Veteran's claims folder in preparing the reports of March 2013 and June 2015, and having specifically cited to other back treatment in the STRs, the VA medical examiner was presumably aware of December 1985 notation in the STRs of a "chronic unstable back" but did not relate that finding to the Veteran's current back condition.  Accordingly, the Board must defer to the implicit medical determination that the December 1985 record is an isolated finding that, while using the word "chronic," does not describe a chronic condition within the meaning of § 3.303(b).  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Veteran has stated that his back pain has been recurrent since service and has become worse over time.  See transcript of February 2014 Board hearing.  While the Veteran is competent to report his past and current pain symptoms, the Board finds the Veteran's argument as to a continuity of symptomatology not to be credible in light of inconsistent reports and findings and the lack of contemporaneous medical evidence for years following his separation from service.  While the Board may not require contemporaneous medical evidence as a prerequisite to considering lay evidence credible, the lack of such evidence may be taken into account along with other evidence.  See Gardin v. Shinseki,  613 F.3d 1374 (Fed. Cir. 2010).

In his separation physical examination in June 1989, the Veteran answered "yes" to the question, "Have you ever had or have you now recurrent back pain?"  Upon evaluation, however, the examiner found the Veteran to be "normal" in the category of "spine, other muscoskeletal."  The Veteran's was also found to be "normal" with respect to "musculo-skeletal" upon examination in 2003.  See February 2003 VA treatment record of Hudson Valley HCS.  The Veteran also denied back pain in 2010.   See January 2010 VA treatment record of Brooklyn VAMC.

The Board finds that the Veteran's statements regarding a continuity of low back symptoms since service are outweighed by the remainder of the evidence of record.  The symptoms of the Veteran's low back did not manifest within one year following discharge, and the Veteran has not consistently reported symptoms over the years.  While not dispositive, the long period after service in which the Veteran did not complain of a low back condition tends to weigh against the claim of recurrent symptoms and can be considered by the Board.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  These considerations outweigh any current assertion by the Veteran that the back symptoms that manifested during service have continued to the present.  A continuity of symptomatology after service has not been demonstrated.

The competent medical evidence of record does not indicate a nexus.  Because element (3) of Hickson is not met, and sufficient evidence to presume service connection based on chronicity or a continuity of symptomatology has not been shown, the Veteran's claim must be denied.
Entitlement to service connection for a bilateral knee disability

With respect to the Veteran's claim of entitlement to service connection for a bilateral knee disability, the Board finds that Hickson element (1), a current disability, has been met.  X-rays have shown "subcentimenter exostosis arising from the proximal left tibia" and "spurring of the tibial spines."  See Brooklyn VA treatment record of May 2015.  A VA medical examination of March 2013 diagnosed the Veteran as having "slight to mild degenerative changes" in the right knee and left knee.

With regard to Hickson element (2), an in-service incurrence of an injury or disease, a service treatment record documents the Veteran's report of knee pain while playing basketball."  He was "unable to fully extend [the right] knee/leg."  Also noted is "R knee strain (acute)."  See STR of June 1987.  A service treatment record of March 1988 also notes: "[The Veteran] presents c/o twisting (R) knee playing FB last PM.  Injury described as twisting [with] direct trauma to outside aspect.  Ice and heat applied last night.  Pt. unable to bear wt on leg."  These service treatment records establish that the Veteran injured his right knee during service. 

The Veteran has testified that he injured both knees during military service as a result of his running.  See transcript of February 2014 Board hearing.  Statements filed by fellow soldiers assert that that the Veteran injured his knees from running "daily on cobblestone streets and blacktop during cold winter months."  See February 2014 statements of R.H. and H. M.  As the Veteran is competent to report his symptoms of bilateral knee pain during service, the Board accepts his credible testimony, as corroborated by lay statements, that he injured both knees during military service.  Hickson element (2) is therefore met.

Turning to element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated below, finds that the competent and probative evidence of record is against a finding that the Veteran's current bilateral knee condition is related to his military service.

The Veteran underwent a VA medical examination of his knees in March 2013.  Having examined the Veteran and reviewed the claims folder, the examiner determined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The stated rationale for the negative nexus opinion was: "STR show that in 1987 he injured his right quadriceps while playing sports.  In February 1988 he injured his right knee again while playing sports and he was diagnosed with an MCL strain.  There is no long term impairments [sic] from his knee injuries that is documented in his C-File.  In fact, there is no further documentation of any knee issues until today's visit.  Present symptoms and x-rays suggest age related changes."

In an addendum opinion of June 2015, the VA examiner again offered a negative nexus opinion, with the rationale given as: "STR document only right knee complaints in June of 1987 and March 1988.  After those injuries there is no other documentation of knee pain until 2013.  The injuries in service are not related to present complaints."  See July 2015 VA addendum medical opinion.

The Board notes that, while the VA examiner found the gaps in corroborating documentary evidence to be significant, the examiner's negative nexus opinion is not based solely on the lack of documentary evidence.  The medical opinion is also based upon a medical evaluation of "present symptoms and x-rays."   The examiner also expressly considered the Veteran's report of knee pain "that has been going on for years (no precise date)."  See March 2013 examination report.

In his separation physical examination in June 1989, the Veteran answered "yes" to the form question, "Have you ever had or have you now [a] 'trick' or locked knee?"  The examiner, however, found the Veteran to be "normal" in the categories of "lower extremities" and "spine, other muscoskeletal."

The negative nexus opinion of the VA examiner carries significant weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects "clinical data or other rationale to support the opinion).  The May 2013 examination report and June 2015 addendum are based upon a review of the record and an analysis of the Veteran's entire history.  The VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent a report of symptoms of a right or left knee disability for many years after service.  There is no contrary medical opinion of record with respect to the nexus issue.

The Board must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran claims to have experienced recurrent symptoms of bilateral knee pain since service.  He also states that he has "been self medicated from 1984 until 2006."  See Veteran's notice of disagreement of December 2010.  The Veteran is competent to report his current and past symptoms of knee pain.  As a layperson, however, the Veteran is not competent to diagnose a complex joint condition.  An opinion linking his current knee symptoms to his knee injury during military service requires specific medical training.  The Veteran has presented no clinical evidence of a nexus between his bilateral knee condition and his military service.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his current bilateral knee disability and his military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).  Thus, element (3) of Hickson is not met.
 
The Board does not find a basis for presuming service connection based on a chronic condition or a continuity of arthritis symptoms.  The Veteran has been diagnosed with the chronic disease of arthritis ("slight to mild degenerative changes" in the right knee and left knee).  See March 2013 VA examination report.  There is no record medical evidence, however, of arthritis of the right or left knee during service or during the one-year presumptive period after the Veteran's separation from service.  The first complaints or findings consistent with arthritis of either knee date from March 2013, some 24 years after the Veteran's separation from service in 1989.  Taking all the evidence into account, the Board finds that a preponderance of the evidence indicates that symptoms of arthritis in either knee have not been continuous since service.  Accordingly, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board concludes that a preponderance of the evidence is against a finding that the Veteran's bilateral knee condition is related to his military service.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


